Citation Nr: 1638891	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  11-17 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for service-connected Bell's palsy. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to May 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted service connection for Bell's palsy and assigned a disability rating of 10 percent, effective May 21, 2009. 

A December 2015 Board decision assigned an earlier effective date of July 9, 2008 for the claim. Furthermore, that decision remanded the increased rating claim for further development. 

An April 2016 supplemental statement of the case (SSOC) denied the Veteran's increased rating claim. 


FINDING OF FACT

Bell's palsy is manifested by symptomatology more nearly approximating that of a moderate incomplete paralysis of the seventh cranial nerve.


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for right sided Bell's palsy have not been met. 38 U.S.C.A. § 1155West 2002 & Supp. 2015); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.124a, Diagnostic Codes 8004, 8207 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes. 

The Veteran's Bell's palsy disability is currently rated at 10 percent. The medical evidence establishes that Bell's palsy is a seventh (facial) cranial nerve disability. Disabilities of the seventh cranial nerve are rated under Diagnostic Code 8207. Pursuant to diagnostic Code 8207, moderate incomplete paralysis warrants a 10 percent rating. Severe incomplete paralysis warrants a 20 percent rating and complete paralysis warrants a 30 percent rating. 38 C.F.R. § 4.124a, Diagnostic Code 8207. A note accompanying the rating criteria says that it is dependent upon relative loss of innervation of facial muscles. Id. 

The term "incomplete paralysis" in peripheral nerve injuries such as this indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis, whether due to the varied level of the nerve lesion or partial regeneration. When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree. See note under "Diseases of the Peripheral Nerves." 38 C.F.R. § 4.124 (a).

The Board observes that the words "slight," "moderate" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6. The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision. 38 U.S.C.A. § 7104 (a); 38 C.F.R. §§ 4.2, 4.6.

The Veteran has had Bell's palsy since 1978. She was given electric shock treatments to her face in service. She also has been given drops for her right eye. She states that she currently has dry eyes, sometimes her speech is still slurred and the right side of her face switches. The Veteran wrote in a May 2016 that her doctor has stated that her condition is a residual disease and could reoccur at any time. She reported that she still sees floaters, her face twitches and her speech slurs. 

A review of the evidence and the several VA examinations shows a moderate, incomplete paralysis of the seventh facial nerve. While the Board is sympathetic to the Veteran's concerns about the occurrence of more severe symptoms, the rating system is designed to evaluate the Veteran's current symptoms as they exist. Should her symptoms worsen, she is certainly free to apply for a higher rating.  

In June 2010, the Veteran had a VA examination that found no current findings consistent with ongoing of residual Bell's palsy. There was neuralgia noted on the right with an unknown etiology. 

At an October 2014 VA examination, the examiner noted that the Veteran has had almost full recovery since 1978 but still retains some pain with certain movements of her tongue and intermittent right eye dryness. The Veteran was found to have mild paralysis with muscle strength in her right upper and lower face. The Veteran was found to have decreased sensation in her right upper, mid and lower face. The Veteran was found to have moderate and incomplete paralysis of the right facial nerve. In terms of speech, the examiner noted that there was no pathology to render a diagnosis. 

In January 2015, the Veteran reported daily difficult with Bell's palsy including difficulties with her eyes and wife speech. 

At a November 2015 speech pathology treatment, the Veteran was observed to have fluent speech with very occasional hesitation that was more consistent with mild word-finding than stuttering. 

At a July 2015 treatment appointment, the Veteran expressed a constant fear of getting Bell's palsy again and that she has been worried about this recurrence daily since her 1978 diagnosis. She stated she had residuals from Bell's palsy that included numbness in all of her extremities. 

The Veteran had a VA examination in April 2016 and was found to have mild difficulty speaking. She had normal muscle strength in the upper portion of her face with mild paralysis on the right lower side of her face. She had decreased nerve function on the upper, mid and lower right sides of her face. The examiner did not notice any slurred speech but did note a slight racial droop on the right side when smiling. An overall nerve summary evaluation was that she had moderate and incomplete paralysis on the right side of her face.   

Based on a review of the evidence, the Board finds that a 10 percent evaluation for moderate incomplete paralysis is still appropriate. The lay and medical evidence does not show severe incomplete paralysis or a greater level of disability. The Veteran has had several VA examinations that have reached the same conclusion. Moreover, the treatment records do not show any greater symptoms. 

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating. See 38 C.F.R. § 3.321(b) (1) (2013); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008). Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment. 38 C.F.R. § 3.321(b) (1).

Here, the Veteran's symptoms of Bell's palsy do not suggest an exceptional or unusual disability picture.  The VA examiner did not find that the Veteran had any significant difficulties working due to her condition. Moreover, the rating criteria are focused on levels of paralysis of the nerve. The residual symptoms that the Veteran experiences are all covered by the rating criteria.  Therefore there is no basis to refer the rating of her Bell's palsy for consideration of an extraschedular rating. 38 C.F.R. § 3.321.

II. The Duties to Notify and Assist

When VA received a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Here, the Veteran was provided with the relevant notice and information in a November 2010 letter. 

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim. Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file. The Veteran was also provided with several VA examinations which, contained a description of the history of the disability at issue; documented and considered the relevant medical facts and principles; and recorded the relevant findings for her Bell's palsy. 

There has also been substantial compliance with remand directives as the Veteran was provided with a new examination. 

ORDER

Entitlement to a rating higher than 10 percent for Bell's palsy is denied. 



____________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


